        Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 1 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 2   SONAL N. MEHTA (SBN 222086)
     Sonal.Mehta@wilmerhale.com
 3   2600 El Camino Real, Suite 400
     Palo Alto, California 94306
 4   Telephone: (650) 858-6000
     Facsimile:     (650) 858-6100
 5
     OMAR A. KHAN (pro hac vice)
 6   Omar.Khan@wilmerhale.com
     7 World Trade Center
 7   250 Greenwich Street
     New York, New York 10007
 8   Telephone: (212) 230-8800
     Facsimile:   (212) 230 8888
 9
     JOSEPH TAYLOR GOOCH (SBN 294282)
10   Taylor.Gooch@wilmerhale.com
     JOSHUA D. FURMAN (SBN 312641)
11   Josh.Furman@wilmerhale.com
     One Front Street, Suite 3500
12   San Francisco, California 94111
     Telephone: (628) 235-1000
13   Facsimile:    (628) 235-1001

14   Attorneys for Defendant
     IONpath, Inc.
15
                                  UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17

18                                   SAN FRANCISCO DIVISION

19   FLUIDIGM CORPORATION, A DELAWARE             Case No. 3:19-cv-05639-WHA
     CORPORATION; AND FLUIDIGM CANADA
20   INC., A FOREIGN CORPORATION,                 DEFENDANT IONPATH, INC.’S
21                         Plaintiffs,            OPPOSITION TO PLAINTIFFS’
                                                  MOTION FOR SUMMARY JUDGMENT
            v.                                    ON DIRECT INFRINGEMENT AND
22
     IONPATH, INC., A DELAWARE                    VALIDITY OF SHOWDOWN CLAIMS
23   CORPORATION,
                                                  Date:    January 21, 2021
                           Defendant.             Time:    8:00 a.m.
24
                                                  Ctrm:    12
25                                                Judge:   Hon. William Alsup
26

27

28


     Case No. 3:19-cv-05639-WHA                     DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                         MOTION FOR SUMMARY JUDGMENT
            Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 2 of 32
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1                                                   TABLE OF CONTENTS

 2   I.       RELEVANT BACKGROUND ................................................................................................ 1
 3            A.       The Asserted Patents and Their Alleged Invention ...................................................... 1
 4            B.       Development of IONpath’s Technology ....................................................................... 2
 5   II.      FLUIDIGM HAS NOT SUSTAINED ITS BURDEN ON INFRINGEMENT ....................... 2
 6            A.       Fluidigm’s Direct Infringement Allegations For The Alpha And
                       Beta Products Are Outside Fluidigm’s Operative Infringement Contentions .............. 2
 7
              B.       Fluidigm Fails To Make A Prima Facie Showing Of Infringement
 8                     As To The Commercial MIBIscope .............................................................................. 3
 9            C.       Fluidigm’s Motion Fails for the Independent Reason That It Does Not
                       Address Step 1 Of The Infringement Inquiry--Claim Construction ............................. 5
10
     III.     FLUIDIGM HAS FAILED TO ESTABLISH INFRINGEMENT OF CLAIM 9 OF
11            THE ’698 PATENT, A MEANS-PLUS-FUNCTION CLAIM................................................ 6
12            A.       Claim 9 of the ’698 Patent Is A Means-Plus-Function Claim ...................................... 6
13                     1.       The Corresponding Structure Of The “First Device” ....................................... 7
14                     2.       The Corresponding Structure Of The “Second Device” ................................... 8
15            B.       There is No Evidence of Infringement Of The Means-Plus-Function Claim ............... 8
16   IV.      FOR MULTIPLE REASONS, FLUIDIGM HAS NOT ESTABLISHED THAT
              THE MIBISCOPE INFRINGES EITHER SHOWDOWN CLAIM ........................................ 9
17
              A.       Fluidigm Has Failed to Sustain Its Burden of Establishing that the MIBIscope
18                     Meets The “Detecting . . . The [First/Second] Cell” Limitations ................................. 9
19                     1.       IONpath’s Proposed Construction is Correct ................................................... 9
20                     2.       Fluidigm Presents No Evidence that MIBIscope “Detect[s] . . .
                                The [First/Second] Cell” Under IONpath’s Proposed Construction .............. 12
21
                       3.       Fluidigm Presents No Competent Evidence that MIBIscope
22                              “Detect[s] . . . The [First/Second] Cell” Under Fluidigm’s Proposed
                                Construction .................................................................................................... 12
23
              B.       Fluidigm Has Failed to Demonstrate that the MIBIscope Satisfies the
24                     “Sequentially Analyzing / Detecting” Limitations ..................................................... 13
25                     1.       IONpath’s Proposed Construction is Correct ................................................. 13
26                     2.       Fluidigm Presents No Evidence of the MIBIscope “Sequentially
                                Analyzing / Detecting” Under IONpath’s Proposed Construction ................. 14
27
                       3.       Fluidigm Presents No Competent Evidence of MIBIscope
28                              “Sequentially Analyzing / Detecting” Under Fluidigm’s Proposed
                                Construction .................................................................................................... 14
                                                                        i
      Case No. 3:19-cv-05639-WHA                                                   DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                                        MOTION FOR SUMMARY JUDGMENT
          Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 3 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1          C.    Fluidigm has Failed to Show the MIBIscope Satisfies The “Vaporizing,
                  Atomizing, and Ionizing” Limitations ........................................................................ 15
 2
                  1.       IONpath’s Proposed Construction is Correct ................................................. 15
 3
                  2.       Fluidigm Presents No Evidence that MIBIscope “Vaporizes,
 4                         Atomizes, and Ionizes” Under IONpath’s Proposed Construction.................. 20

 5                3.       Fluidigm Presents No Competent Evidence that MIBIscope
                           “Vaporizes, Atomizes, and Ionizes” Under Fluidigm’s Proposed
 6                         Construction .................................................................................................... 21

 7   V.     THERE IS NO BASIS FOR SUMMARY JUDGMENT OF NO INVALIDITY .................. 21

 8          A.    Fluidigm Has Not Proven That There Are No Genuine Issues of
                  Material Fact Related to Obviousness ........................................................................ 22
 9
            B.    Fluidigm Has Not Proven that There Are No Genuine Issues of
10                Material Fact Related Enablement and Written Description ...................................... 24

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   ii
     Case No. 3:19-cv-05639-WHA                                               DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                                   MOTION FOR SUMMARY JUDGMENT
          Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 4 of 32
        REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                Page(s)
     CASES
 3
     Abtox, Inc. v. Exitron Corp.,
 4
            122 F.3d 1019 (Fed. Cir. 1997), opinion amended on reh’g,
 5          131 F.3d 1009 (Fed. Cir. 1997)............................................................................................5

 6   Amgen Inc. v. Hoechst Marion Roussel, Inc.,
           457 F.3d 1293 (Fed. Cir. 2006)..........................................................................................16
 7
     Ashland Oil, Inc. v. Delta Resins & Refractories, Inc.,
 8         776 F.2d 281 (Fed. Cir. 1985)............................................................................................23
 9   B. Braun Med., Inc. v. Abbott Labs.,
10          124 F.3d 1419 (Fed. Cir. 1997)............................................................................................8

11   Bot M8 LLC v. Sony Corp. of Am.,
           465 F. Supp. 3d 1013 (N.D. Cal. 2020) ...............................................................................3
12
     Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,
13          289 F.3d 801 (Fed. Cir. 2002)............................................................................................14
14   Cephalon, Inc. v. Watson Pharm., Inc.,
15         707 F.3d 1331 (Fed. Cir. 2013)..........................................................................................25

16   EON CorpIP Holding LLC v. Sprint Spectrum, L.P.,
          12-cv-01011-JST-EDL, 2014 WL 1022536 (N.D. Cal. Mar. 13, 2014)..............................3
17
     Frolow v. Wilson Sporting Goods Co.,
18         710 F.3d 1303 (Fed. Cir. 2013)..........................................................................................21
19   Gart v. Logitech, Inc.,
             254 F.3d 1334 (Fed. Cir. 2001)............................................................................................9
20

21   In re Power Integrations, Inc.,
            884 F.3d 1370 (Fed. Cir. 2018)..........................................................................................17
22
     Kaneka Corp. v. Xiamen Kingdomway Grp. Co.,
23         790 F.3d 1298 (Fed. Cir. 2015)..........................................................................................17
24   Koninklijke Philips N.V. v. Zoll Med. Corp.,
           656 F. App’x 504 (Fed. Cir. 2016) ....................................................................................17
25
     L & W, Inc. v. Shertech, Inc.,
26
           471 F.3d 1311 (Fed. Cir. 2006)............................................................................................3
27
     Mantech Envtl. Corp. v. Hudson Envtl. Servs., Inc.,
28         152 F.3d 1368 (Fed. Cir. 1998)..........................................................................................17

                                                                       iii
      Case No. 3:19-cv-05639-WHA                                                 DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                                      MOTION FOR SUMMARY JUDGMENT
          Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 5 of 32
        REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   Mass. Inst. of Tech. & Elecs. For Imaging, Inc. v. Abacus Software,
            462 F.3d 1344 (Fed. Cir. 2006)............................................................................................7
 2
     Microprocessor Enhancement Corp. v. Texas Instruments Inc.,
 3         520 F.3d 1367 (Fed. Cir. 2008)..........................................................................................14
 4
     Pfaff v. Wells Elecs., Inc.,
 5           525 U.S. 55 (1998) .............................................................................................................25

 6   Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd.,
            599 F.3d 1308 (Fed. Cir. 2010)............................................................................................7
 7
     Prometheus Labs., Inc. v. Roxane Labs., Inc.,
 8         805 F.3d 1092 (Fed. Cir. 2015)..........................................................................................23
 9   Rambus Inc. v. Infineon Technologies Ag,
10        318 F.3d 1081 (Fed. Cir. 2003)............................................................................................5

11   Reiffin v. Microsoft Corp.,
             214 F.3d 1342 ....................................................................................................................25
12
     Williamson v. Citrix Online, LLC,
13          792 F.3d 1339 (Fed. Cir. 2015)........................................................................................6, 7
14   STATUTES
15
     35 U.S.C. § 112 ¶ 6 ..........................................................................................................6, 8, 24, 25
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                            iv
      Case No. 3:19-cv-05639-WHA                                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                                            MOTION FOR SUMMARY JUDGMENT
           Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 6 of 32
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2           Fluidigm’s allegations ignore the patent claims, specification, and the representations it made

 3   to the patent office to obtain its patents in the first place, and instead seek to stretch and contort the

 4   claims and the disclosure to cover technologies that the named inventors admit they never tried and

 5   did not know how to implement as of the 2004 priority date (or even a decade later). Perhaps

 6   recognizing this, Fluidigm ducks the issue of claim construction almost entirely in its brief (never even

 7   citing IONpath’s proposed claim constructions, let alone confronting them), relies on evidence

 8   regarding unaccused products and functionality outside of the accused system, and misinterprets,

 9   misapplies and even mischaracterizes the testimony and documents on which it relies.

10           It is little surprise then that Fluidigm’s motion for summary judgment of literal infringement

11   and no invalidity fails for multiple independent reasons. At the outset, Fluidigm does not meet its

12   initial Celotex burdens because it (1) purports to seek judgment of infringement by devices not accused

13   of infringement in this case, (2) fails to make a prima facie showing of infringement of the only

14   instrument that is actually accused in this case, and (3) fails to address step 1 of the infringement

15   inquiry, claim construction. Beyond those independent threshold defects, Fluidigm has not established

16   that there is no dispute of material fact that multiple claim limitations are absent from the accused

17   instrument. Likewise, Fluidigm’s motion for summary judgment of no invalidity—which purports to

18   address IONpath’s robust obviousness, written description, and enablement challenges in a matter of

19   a few pages—fails for the simple reason that it ignores IONpath’s expert’s opinions and the admissions

20   of its own expert and named inventors that not only create a genuine dispute of material fact but, as to

21   written description and enablement, actually compel the opposite judgment.

22   I.      RELEVANT BACKGROUND

23                  A.      The Asserted Patents and Their Alleged Invention

24           Left out from Fluidigm’s brief is the development and focus of its own patents. In 2004, the

25   named inventors, Drs. Bandura, Baranov, and Tanner, were beginning to experiment with combining

26   the specific technique of flow cytometry with inductively coupled mass spectrometry (“ICP-MS”).

27   Throughout 2005 and 2006, the named inventors continued to experiment with various designs—all

28   of which were limited to using ICP-MS to vaporize, atomize, and ionize the individual cells as they
                                                         1
      Case No. 3:19-cv-05639-WHA                                DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                     MOTION FOR SUMMARY JUDGMENT
           Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 7 of 32
         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   flowed through an instrument, one at a time. The named inventors termed this device an “elemental

 2   flow cytometer,” which “[i]n one broad aspect . . . provides an apparatus for introducing particles

 3   sequentially and analyzing the particles (for example, single particles such as single cells or single

 4   beads), by spectrometry.” Dkt. 162-3 (ʼ698 patent) at 2:55-60; see also id. at 1:35-38. The patents

 5   consistently disclose and describe the overall scheme of sequential analysis of whole, single cells

 6   as they move, cell-by-cell, through the device. See id. at 26:58-59; 28:36-38.

 7            In 2007, the named inventors decided to develop a different system that included laser

 8   ablation, for which they applied for and received different patents. This development would take

 9   the better part of a decade. Ex. 1 (Tanner Depo. (“Tanner”)) at 154:3-155:25.1 At no point did the

10   named inventors experiment with, let alone know how to successfully use, SIMS or glow discharge

11   to practice the claimed inventions.

12                  B.     Development of IONpath’s Technology

13            Drs. Angelo, Bendall, Nolan, and Fienberg—three Stanford professors and a post-doctoral

14   student—began development of the MIBI technology in 2012. They set out to develop a

15   groundbreaking new use for SIMS technology that would allow for the multiplexed analysis of

16   tissue samples with sub-cellular resolution. The initial research and development took two years

17   and cost Stanford approximately five million dollars. In 2014, Drs. Tanner and Baranov (then with

18   Fluidigm), met with Drs. Angelo, Bendall, and Nolan to discuss whether Fluidigm wanted to license

19   the technology; they declined because they did not think it would work. Dkt. 162-25 at 224:3-13.

20            In late 2014, following a successful proof of concept, the IONpath co-founders formed

21   IONpath and licensed patents on the technology from Stanford. IONpath then began the

22   development of its alpha instrument (completed in 2016), then its “early access versions,” which

23   Fluidigm refers generally to as “beta” instruments (completed throughout 2017 and 2018), and then

24   its commercial MIBIscope (released late 2019).

25   II.     FLUIDIGM HAS NOT SUSTAINED ITS BURDEN ON INFRINGEMENT

26                  A.     Fluidigm’s Direct Infringement Allegations For The Alpha And Beta
     1
27     All exhibits are to the Decl. of Joseph Taylor Gooch filed concurrently herewith. Emphasis added,
     and internal citations and objections omitted throughout, unless otherwise noted. Citations are to
28   the ʼ698 patent; citations to the ’386 patent are the same unless noted. The ʼ386 patent has a different
     abstract and cosmetic changes but is otherwise identical.
                                                        2
     Case No. 3:19-cv-05639-WHA                                 DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                     MOTION FOR SUMMARY JUDGMENT
        Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 8 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1                         Products Are Outside Fluidigm’s Operative Infringement Contentions

 2           In a footnote, Fluidigm brings the present motion against each of IONpath’s “alpha, beta, &

 3   commercial” products. See Mot. 3, n.1. And yet, Fluidigm’s operative Second Amended

 4   Infringement Contentions have expressly accused only IONpath’s commercial MIBIscope of

 5   infringement. See Ex. 3 (2nd Am. Infr. Cont.) at 2 (“

 6

 7                       .”); see EON CorpIP Holding LLC v. Sprint Spectrum, L.P., 12-cv-01011-JST-

 8   EDL, 2014 WL 1022536, at *4 (N.D. Cal. Mar. 13, 2014) (striking portions of expert report that

 9   reference products that were not disclosed in infringement contentions); Bot M8 LLC v. Sony Corp.

10   of Am., 465 F. Supp. 3d 1013, 1028 (N.D. Cal. 2020) (“[I]nfringement and invalidity contentions

11   set the metes and bounds of the suit.”). Fluidigm has not moved to amend its infringement

12   contentions to add new accused instrumentalities, nor could it plausibly have good cause to do so.

13   As such, Fluidigm’s motion for judgment of infringement as to any device other than the

14   commercial MIBIscope must be denied.

15                 B.      Fluidigm Fails To Make A Prima Facie Showing Of Infringement As To
                           The Commercial MIBIscope
16

17           As to the commercial MIBIscope (the only instrument accused of infringement in this case),

18   Fluidigm fails to provide particularized evidence of direct infringement sufficient to carry its burden

19   under Celotex or its burden to prove infringement for that matter. “When a patentee with the burden

20   of proof seeks summary judgment of infringement, it must make a prima facie showing of

21   infringement as to each accused device before the burden shifts to the accused infringer to offer

22   contrary evidence.” L & W, Inc. v. Shertech, Inc., 471 F.3d 1311, 1318 (Fed. Cir. 2006). Fluidigm

23   fails to do that here. Instead, it relies on the unsupported statement that “[b]oth parties’ . . . experts

24   agree that there are no differences material to the question of infringement.” Mot. 3, n.1. Not so. In

25   fact, Fluidigm’s own expert testified that he did zero investigation relating to the differences

26   between these versions:

27         [Q]. [D]id you do anything to investigate whether there were changes that would be
           material to your opinions in this matter between different versions or generations of the
28         IONpath technology?
                                                         3
     Case No. 3:19-cv-05639-WHA                                  DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                      MOTION FOR SUMMARY JUDGMENT
 Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 9 of 32
REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
          Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 10 of 32
         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1       Ex. N (Webinars)                 Stanford product (Bendall Decl., ¶ 3)        6, 11, 20
 2       Ex. U (IONpath document)         Alpha product (Bendall Decl., ¶ 4)           18

 3   This is illustrated perhaps most starkly in Fluidigm’s argument that the MIBIscope satisfies the
 4   claim limitations “detecting, using mass spectrometry, the elemental composition of the first
 5   cell/second cell by detecting a transient signal . . . of the first cell/second cell” (’386 patent) and “a
 6   second device to detect, by mass spectrometry . . . of the first cell/second cell by detecting a transient
 7   signal . . . of the first cell/second cell” (’698 patent).3 Mot. 15-16. There, Fluidigm relies on four
 8   pieces of evidence. Id. None are even relevant to their burden under Celotex. First, the LI paper
 9   (Dkt. 162-12) is not evidence of infringement as to the accused instrument because it discusses only
10   the alpha instrument. Ex. 7 (Ptacek) at 67:6-10. Second, the Poster Presentation (Dkt. 162-14) is
11   also about the alpha instrument and not the commercial MIBIscope. Bendall Decl., ¶ 2. Third,
12   Fluidigm relies on Dr. Hiefjte’s report, but the cited paragraph makes clear that he was analyzing
13   the wrong instrument because his only citation is to the LI paper. Dkt. 161-10, ¶ 124. Fourth, having
14   failed to identify any evidence that the accused product satisfies the claim limitations, Fluidigm
15   relies on testimony from Dr. Winograd. But the testimony is not evidence of infringement under
16   Celotex—it confirms the opposite. Dr. Winograd testified in the very quote that Fluidigm cites, “[I]t
17   doesn’t say anything about whether it’s in a cell or not. Could be in a place where there is no cell.”
18   Dkt. 161-5 at 116:22-117:18; see also Ex. 6 (Winograd NI Rpt.), ¶¶ 125-45.
19             Ultimately, because Fluidigm has failed to distinguish between accused and unaccused
20   instruments, Fluidigm has failed to provide the particularized evidence required to carry its burden.
21                    C.      Fluidigm’s Motion Fails for the Independent Reason That It Does Not
                              Address Step 1 Of The Infringement Inquiry--Claim Construction
22

23              “Before deciding whether an accused device infringes asserted claims, a court must first
24   construe the claim language to determine the meaning and scope of the claims.” Rambus Inc. v.
25   Infineon Technologies Ag, 318 F.3d 1081, 1087 (Fed. Cir. 2003). Accordingly, “[t]he test for patent
26   infringement requires both proper interpretation of the claim scope and proper comparison of the
27   claims with the accused device.” Abtox, Inc. v. Exitron Corp., 122 F.3d 1019, 1023 (Fed. Cir. 1997),
28
     3
         These limitations are referred to as the “detecting . . . the [first/second] cell” limitations.
                                                            5
     Case No. 3:19-cv-05639-WHA                                     DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                         MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 11 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   opinion amended on reh’g, 131 F.3d 1009 (Fed. Cir. 1997). And yet, Fluidigm asks this Court to

 2   enter judgment of infringement without even acknowledging IONpath’s constructions, let alone

 3   addressing the substantial evidence IONpath has offered in support of its proposed constructions.

 4          To wit, with the exception of a single set of disputed limitations (those relating to vaporizing,

 5   atomizing, ionizing), Fluidigm fails to meaningfully engage with any of the claim construction

 6   disputes before the court. For example, the parties dispute whether or not the ’698 claim is subject

 7   to Section 112 ¶ 6 as a means plus function claim. But in the respective portion of Fluidigm’s

 8   motion, Fluidigm does not address whether or not this claim is a means plus function claim or the

 9   proper construction of its corresponding structure, let alone how the commercial MIBIscope

10   satisfies the limitation. As another example, the parties hotly contest construction of the claim

11   limitations “detecting . . . the [first/second] cell,” but Fluidigm’s entire discussion of claim

12   construction for these terms is a single conclusory paragraph. See Mot. 13-14. This “analysis” does

13   not address why Fluidigm construction is right or why IONpath’s is not.

14          Because Fluidigm has failed to even engage with step one of the infringement analysis, the

15   Court is unable as a matter of law to compare the proper claim scope to the accused device and

16   summary judgment should be denied on that basis alone.

17   III.   FLUIDIGM HAS FAILED TO ESTABLISH INFRINGEMENT OF CLAIM 9 OF
            THE ’698 PATENT, A MEANS-PLUS-FUNCTION CLAIM
18

19          The parties dispute whether or not claim 9 of the ’698 patent is a means plus function claim.

20   Fluidigm does not address this dispute in its papers. Nor does Fluidigm put forth any infringement

21   analysis under either parties’ proposed corresponding structures.

22                 A.      Claim 9 of the ’698 Patent Is A Means-Plus-Function Claim

23          Where a claim recites “a function to be performed rather than by reciting structure for

24   performing that function,” the scope of coverage is limited to only the “structure, materials, or acts

25   described in the specification.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347-49 (Fed.

26   Cir. 2015). The essential inquiry is “whether the words of the claim are understood by persons of

27   ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Id. at

28   1348. Here, the “first device” and “second device” limitations recite only the nonse word “device.”
                                                       6
     Case No. 3:19-cv-05639-WHA                                DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                    MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 12 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   See Mass. Inst. of Tech. & Elecs. For Imaging, Inc. v. Abacus Software, 462 F.3d 1344, 1354 (Fed.

 2   Cir. 2006) (“generic terms” such as “‘device,’ typically do not connote sufficiently definite

 3   structure.”). For the “first device,” the claim identifies the function (“to vaporize, atomize, and

 4   ionize”) and the target (“multiple elemental tags from a single first cell of the plurality of tagged

 5   cells.”), but no structure. And the same is true for the “second device,” where the claim identifies

 6   the function (“to detect, by mass spectrometry”) and the target (“lanthanides and/or noble metals of

 7   the single first[/second] cell by detecting a transient signal . . . wherein the transient signal associated

 8   with the single first cell and the transient signal associated with the single second cell are detected

 9   sequentially”), but no structure. This is no surprise. When Fluidigm revised the original claims from

10   “a means to vaporize....” to “a first device to vaporize...,” or “a means to detect” to “a second device

11   to detect” it did not add structure.

12                          1. The Corresponding Structure Of The “First Device”

13           The parties agree that the specification starts by listing four structures: glow discharge,

14   graphite furnace, and capacitively coupled plasma devices, and inductively coupled plasma (ICP)

15   device. Dkt. 162-3 at 6:59-7:2; see also id. at 13:1-20. Beyond these structures, the parties disagree.

16           First, Fluidigm argues that the corresponding structure should be expanded to include “other

17   suitable devices, and equivalents thereof,” including a long laundry-list of structures that appear

18   nowhere in the patent. This is not a proper construction. At the outset, the identification of

19   equivalents is a question of fact for an infringement analysis—not one for claim construction. See

20   Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1317 (Fed. Cir. 2010).

21           Second, Fluidigm’s proposed corresponding structure stops short of actually corresponding

22   to the claimed function. A “disclosure must be of ‘adequate’ corresponding structure to achieve the

23   claimed function.” Williamson, 792 F.3d at 1352. Here, the enumerated “means to vaporize, atomize

24   and ionize” provide corresponding structure for vaporizing, atomizing, and ionizing, but do not

25   provide corresponding structure adequate to perform the function of vaporizing, atomizing, and

26   ionizing “multiple elemental tags from a single first cell of the plurality of tagged cells” and a

27   “second cell.” The specification clearly links the “Means for Introducing Particles Sequentially”:

28         The sample introduction system 102 can comprise several devices that are currently in
                                                          7
     Case No. 3:19-cv-05639-WHA                                   DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                       MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 13 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1         use with other flow cytometry sample introduction systems. For example, there
           currently exist several cell or particle injector 171 systems in use for flow cytometry,
 2         including various formats of sheath flow injection.
 3   Dkt. 162-3 at 11:50-56; see also id. Figs. 1-4, 7:46-54. This structure is required because it is the

 4   structure that permits the vaporization, atomization, and ionization of tags “from a single first cell”

 5   and “from a single second cell” so they can be detected sequentially as claimed. Indeed, Fluidigm’s

 6   expert admits that the patent does not disclose a system that uses the four enumerated structures for

 7   vaporization, atomization, and ionization of tags from single cells without a sample introduction system.

 8                         2. The Corresponding Structure Of The “Second Device”

 9          Should the Court find that this element is a means-plus-function limitation, the parties agree

10   on the claimed function. The parties also agree that the patent expressly discloses as corresponding

11   structure those terms included in IONpath’s proposed construction, which come (as corresponding

12   structure must) straight from the specification:

13         The mass spectrometer can be any mass spectrometer. For example, it can be a
           quadrupole, magnetic sector with array detector, 3D Ion Trap or Linear Ion Trap mass
14         spectrometer. Preferably it is a time of flight mass spectrometer (TOF MS). TOF MS
           is a simultaneous analyzer. It is able to register all masses of interest in one particle
15         simultaneously.

16   Dkt. 162-3 at 7:15-20. These enumerated and linked structures “and equivalents thereof” are

17   claimed under Section 112 ¶ 6. Nothing more. Yet Fluidigm creates an additional, broader category

18   of all “simultaneous or sequential mass analyzers,” and reframes the enumerated structures as

19   examples. The specification never mentions “simultaneous or sequential mass analyzers,” and

20   neither Fluidigm nor its claim construction expert Dr. Kelly identify any disclosure linking

21   “simultaneous or sequential mass analyzers” to the claimed function. Fluidigm’s attempt to broaden

22   the claims beyond the recited structures violates the “quid pro quo” provided to the applicant under

23   Section 112 ¶ 6. B. Braun Med., Inc. v. Abbott Labs., 124 F.3d 1419, 1424 (Fed. Cir. 1997).

24                 B.      There is No Evidence of Infringement of The Means-Plus-Function Claim

25          If the Court determines that either the “first device” or the “second device” are means-plus-

26   function limitations (as it should), Fluidigm has presented zero evidence or argument as to why

27   IONpath’s MIBIscope infringes under either parties’ proposed structure. See Mot. 8-13, 13-17. As

28   such, Fluidigm’s motion for judgment of infringement of the ’698 patent must be denied.
                                                        8
     Case No. 3:19-cv-05639-WHA                                 DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                     MOTION FOR SUMMARY JUDGMENT
Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 14 of 32
REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 15 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   cell” and “the [single] second cell” (IONpath’s proposal) or whether they should be plucked out and

 2   given some unspecified “plain and ordinary” meaning divorced from the context of the claim and

 3   specification (Fluidigm’s proposal).

 4                         a)      The Record Compels IONpath’s Proposed Construction

 5           Central to the claims is a fundamental requirement that the system or method detect the

 6   elements that make up each cell (’386 patent) or the lanthanides and/or noble metals that make up

 7   each cell (’698 patent). This is clear from the structure of the claims. Claim 1 of the ’386 patent

 8   requires: (1) “vaporizing, atomizing, and ionizing . . . tags from a single first cell,” (2) then

 9   “detecting . . . the elemental composition of the first cell,” (3) then “vaporizing, atomizing, and

10   ionizing . . .tags from a single second cell,” (4) then “detecting . . . the elemental composition of

11   the second cell.” Each of the “detecting” steps applies to the single cell at issue—i.e., the single first

12   cell or the single second cell. And for each, the claim recites “detecting . . . the elemental

13   composition of the [first/second] cell,” i.e., the elemental composition of the entire “single first cell”

14   (which is the antecedent basis for “the first cell”), be detected in the first detecting step and the

15   elemental composition of the entire single second cell (which is the antecedent basis for “the second

16   cell”) be detected in the second detecting step. Consistent with this, the ’698 claims require devices

17   to also (1) “vaporize, atomize, and ionize . . . tags from a single first cell,” (2) and “tags from a

18   single second cell,” and then (3) “detect . . . lanthanides and/or noble metals of the single first cell”

19   and “of the single second cell” by “detecting a transient signal of the multiple vaporized, atomized,

20   and ionized elemental tags of the single first cell” and “detecting a transient signal of the multiple

21   vaporized, atomized, and ionized elemental tags of the single second cell.”

22           The specification reinforces that the claims require discerning on a cell-by-cell basis the

23   elemental composition of each cell (’386 patent) or the lanthanides and/or noble metals that make

24   up each cell (’698 patent). For instance, the very first sentence of the “Summary of the Invention,”

25   makes clear: “In one broad aspect, the present invention provides an apparatus for introducing

26   particles sequentially and analyzing the particles (for example, single particles such as single cells

27   or single beads), by spectrometry.” Dkt. 162-3 at 2:55-60. It goes on to explain that they are

28   introduced “cell-by-cell or bead-by-bead” and “preferably adapted for discrete event analysis.” Id.
                                                        10
     Case No. 3:19-cv-05639-WHA                                  DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                      MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 16 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   at 6:22-24; see also id. at 24:63-67; 3:44-46. In fact, none of the twelve examples in the patent

 2   suggest that the detection is on any basis other than cell-by-cell. To the contrary, every recitation of

 3   detecting or analyzing a “single cell” or “cell-by-cell” supports the IONpath’s proposed claim

 4   constructions.

 5           Although the claim language and specification themselves would compel IONpath’s

 6   proposed construction, the construction also finds verbatim support in the file history. During the

 7   prosecution of the ʼ386 patent, the application was rejected as being anticipated by Baranov441.

 8   Baranov441, which is admitted as prior art in the patents-in-suit (ʼ698 patent at 2:48–53) and shares

 9   several named inventors, describes two methods of sample introduction, one of which is the “flow

10   of particles (laser ablation of solid surfaces).” In fact, the patent examiner specifically pointed to

11   the paragraph containing laser ablation in Baranov441 when rejecting the patent application.

12           Faced with this rejection, Fluidigm amended the patent’s independent claim to add the “first”

13   and “second” cell limitations. As part of this, Fluidigm argued that Baranov441 was distinguishable

14   because methods that analyze tissue samples by laser ablation were not captured by the claim

15   because they “relate to detecting a sample in bulk without individually discerning elemental

16   composition on a cell-by-cell basis.” Fluidigm made the same arguments about the scope of its

17   claims in prosecuting the ’698 patent, which was rejected based on the same paragraphs of

18   Baranov441, and analogous amendments.

19                         b)      Fluidigm’s Proposed Constructions Should Be Rejected

20           For the ’698 patent, Fluidigm proposes that the term “detect” have only its plain and ordinary

21   meaning and that the rest of the limitation be left unconstrued. The result is a “plain meaning” of

22   the claims that is divorced from any rationale, let alone, ordinary meaning. To wit, Fluidigm’s

23   experts’ reading of the claims is so broad that it would find a system or method that detects

24   lanthanides and/or noble metals of the single first cell and lanthanides and/or noble metals of the

25   single second cell even in the scenario where a system detects one particle of cell 1, detects one or

26   more particles of cells 2, 3, etc., and then detects another particle of cell 1 (or any other cell) at any

27   later time. Fluidigm’s effort to use “plain meaning” to stretch the claims so broadly must be rejected.

28           So too must Fluidigm’s construction for “detecting . . . the elemental composition of the
                                                        11
     Case No. 3:19-cv-05639-WHA                                  DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                      MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 17 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   [first/second] cell” in the ’386 patent. Fluidigm rewords the claims—replacing “detecting” with

 2   “analyzing” (a term that is used elsewhere in the claim) and describing “elements or isotopes of the

 3   elemental tags bound to analyte in or on the [first/second] cell, by mass spectrometry”—without

 4   actually engaging with the underlying question of claim scope: do the claims require detecting the

 5   composition of each single cell, cell-by-cell and not just a particle or subpart of any two cells at any

 6   different points in time?

 7                         2. Fluidigm Presents No Evidence that MIBIscope “Detect[s] . . . The
                              [First/Second] Cell” Under IONpath’s Proposed Construction
 8

 9          Fluidigm’s motion does not provide any evidence or argument that IONpath’s MIBIscope

10   satisfies this limitation under IONpath’s proposed construction. This is unsurprising given that

11   Fluidigm’s expert has put forth no viable literal infringement theory and instead only a single

12   unsupported sentence that raises only the theoretical possibility of infringement. Dkt. 161-10, ¶ 124.

13   Conversely, IONpath’s expert has opined that the MIBIscope does not meet these limitations

14   because (1) the MIBIscope’s ion beam rasters and ablates pixel-by-pixel across the surface of a

15   tissue sample without any regard to cell boundaries or if there are even cells at all (Ex. 6 (Winograd

16   NI Rpt.), ¶¶ 127-28, 143) and (2) the ion beam can’t detect the elements or lanthanides and/or noble

17   metals that make up a cell because it scans tissue slices (which are much thinner than a typical cell)

18   and, even there, only scans to a depth of 100 nm (which is 50 to 500 times thinner than the average

19   mammalian cell) (Id., ¶¶ 127-28, 143). As such, if the Court adopts IONpath’s constructions, it must

20   deny Fluidigm’s motion.

21                         3. Fluidigm Presents No Competent Evidence that MIBIscope “Detect[s] . . .
                              The [First/Second] Cell” Under Fluidigm’s Proposed Construction
22

23          As discussed above in Section II.A, Fluidigm is unable to prove that there are no genuine
24   disputes of material fact under its claim construction as it fails to point the Court to any competent
25   evidence so demonstrating. See Mot. 15, 16.
26         Fluidigm also identifies various IONpath documents that use the term “single-cell” to
27   superficially suggest that there is no dispute that IONpath’s instrument practices the claim. Mot. 15-
28   16 (the MIBIscope “enable[es] cell segmentation and single-cell analysis”); See also id. at 2, 5, 6,
                                                       12
     Case No. 3:19-cv-05639-WHA                                 DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                     MOTION FOR SUMMARY JUDGMENT
Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 18 of 32
REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 19 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   requiring a sequential, “cell-by-cell” identification of the elemental composition of the cell. This

 2   construction is compelled by the plain language of the claims, which were written to require

 3   analyzing or detecting a sequence of single cells, and not just the analysis of any part of any two

 4   cells at any two points in time. It is also confirmed by the specification and the prosecution history

 5   discussed above. See Section IV.A.1.a above.

 6          In contrast, Fluidigm’s proposed construction would contort the claim far beyond any

 7   reasonable reading of the claim language, specification, and file history. According to its own

 8   experts, Fluidigm’s proposed construction is broad enough to cover a situation in which any part of

 9   one cell is analyzed at a different time than any part of another cell, even months or years apart. It

10   cannot be that the patents cover the analysis of any two single cells sequentially with no temporal

11   limits. In fact, Fluidigm’s construction would so expand the patents that its expert, Dr. Hieftje,

12   admits that they would cover laser ablation, the exact scope that Fluidigm disclaimed to the USPTO.

13                         2. Fluidigm Presents No Evidence of the MIBIscope “Sequentially
                              Analyzing / Detecting” Under IONpath’s Proposed Construction
14

15          Fluidigm’s brief, again does not provide any evidence or argument that IONpath’s
16   MIBIscope satisfies this limitation under IONpath’s proposed construction. Mot. 17-20 (failing to
17   present an infringement theory under IONpath’s proposed constructions, or even disclose IONpath’s
18   claim construction). Nor does Dr. Hieftje provide anything but a conclusory sentence regarding the
19   issue in his expert report. Ex. 8 (Am. Hieftje Rpt.), ¶ 68.
20                         3. Fluidigm Presents No Competent Evidence of MIBIscope “Sequentially
                              Analyzing / Detecting” Under Fluidigm’s Proposed Construction
21

22          Even under its own proposed construction, Fluidigm falls short of meeting its Celotex burden
23   for the same reasons discussed above. See Section II.B infra.7 Moreover, Fluidigm’s argument that
24
     preambles are limiting here. The limitations are “patentably significant” and do not “merely extol[]
25   benefits or features of the claimed invention” Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,
     289 F.3d 801, 809 (Fed. Cir. 2002). Moreover, because individual terms in the preamble appear in
26   other non-preamble elements, they should be construed consistently throughout the claims.
     Microprocessor Enhancement Corp. v. Texas Instruments Inc., 520 F.3d 1367, 1375 (Fed. Cir.
27   2008). Perhaps recognizing this, Fluidigm has proposed a construction.
     7
       Fluidigm again mischaracterizes Dr. Winograd’s testimony. Dr. Winograd was asked whether the
28   accused instrument scans pixels sequentially. Dkt. 161-5 at 86:14-20. (“Q. During the raster
     scanning process, does the MIBIscope scan at a series of different pixels? A. Looking at paragraph
                                                       14
     Case No. 3:19-cv-05639-WHA                                DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                    MOTION FOR SUMMARY JUDGMENT
Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 20 of 32
REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 21 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   “vaporizing, atomizing, and ionizing” generating ionized atomic         see above
     (ʼ386 claim 1/ʼ698 claim 1)           components from a solid or
 2                                         liquid state of a sample
 3          The parties have three independent disputes related to this term: (1) whether the claim

 4   language “vaporizing, atomizing, and ionizing” requires each of vaporization, atomization, and

 5   ionization (IONpath) or whether any process that starts with a solid or liquid sample and results in

 6   ions falls within the scope of the claims (Fluidigm); (2) whether the steps of vaporization,

 7   atomization, and ionization must be performed in order; and (3) whether vaporization requires

 8   heating (IONpath) or includes any conversion from a solid or liquid state (Fluidigm). Each of these

 9   disputes provides an independent basis for denying Fluidigm’s motion.

10                        a)      Claims Require Each of “Vaporizing, Atomizing, and Ionizing”

11          “Claim construction must begin with the words of the claims themselves.” See Amgen Inc.

12   v. Hoechst Marion Roussel, Inc., 457 F.3d 1293, 1301 (Fed. Cir. 2006). Here, the words of the

13   claims themselves require each of (1) vaporizing, (2) atomizing, and (3) ionizing of the multiple

14   elemental tags, and the equivalent usage in the ʼ698 patent.

15          Consistent with the plain language of the claims, “vaporize, atomize, and ionize” is used

16   repeatedly throughout the specification to refer to discrete steps. In describing the “preferred

17   embodiment,” the specification explains that “the sample is promptly vaporized, atomized and

18   ionized as it flows through the plasma.” Dkt. 162-2 at 13:30-32. This use of the description “as it

19   flows through” confirms the plain reading that the three claimed stages occur sequentially and

20   separately. In yet another embodiment, the specification explains that “vaporization, atomization

21   and ionization and/or excitation can occur in different devices and at different times,” giving the

22   example of using a “graphite furnace for vaporization in combination with ICP for atomization and

23   ionization and/or excitation.” Id. at 13:7-11. The specification acknowledges that these are separate

24   steps while recognizing the possibility of hypothetical (unclaimed) embodiments in which there is

25   vaporization and atomization, but not ionization; there is vaporization and ionization, but not

26   atomization; there is ionization and atomization, but not vaporization; and vaporization can be of

27   the “entire particle” but ionization and atomization may only be “partial.” Id. at 3:4-15

28   (“vaporization followed by ionization directly”); 12:24-30 (“It is desirable that the entire particle
                                                      16
     Case No. 3:19-cv-05639-WHA                               DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                   MOTION FOR SUMMARY JUDGMENT
          Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 22 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   introduced to the ICP be vaporized, and at least partially atomized and ionized”); 19:14-20

 2   (“vaporized, atomized and (optionally, but usually naturally under optimum conditions) ionized”).10

 3   In fact, other than Fluidigm’s misreading of the specification’s reference to glow discharge devices

 4   (addressed below), Fluidigm has not identified any support that all three processes (vaporization,

 5   atomization, and ionization) can occur at the same time.

 6           Despite the clear language of the claim and consistent disclosure in the specification,

 7   Fluidigm’s proposed construction skips straight to the result of the process, ignoring the steps clearly

 8   and expressly claimed by the patentee. Specifically, Fluidigm omits the “vaporize” requirement

 9   entirely, and instead rewrites the claims to require merely “[g]enerating ionized atomic

10   components.” In so doing, Fluidigm’s construction improperly expands the scope of the claim to

11   cover any method of generating ions from a solid or a liquid. It is simply incorrect that all paths

12   from solid to ion include vaporization. Ex. 9 (Winograd CC Decl.), ¶¶ 147-52. But more to the point,

13   if that is what the applicants had intended to claim, they would have claimed it. Fluidigm should not

14   be permitted to redline the claim now. See In re Power Integrations, Inc., 884 F.3d 1370, 1376 (Fed.

15   Cir. 2018) (rejecting construction that “renders claim language meaningless”).

16                         b)      The Claims Require “Vaporizing, Atomizing and Ionizing” In Order

17           Claims are construed to require order when “the steps of a method claim actually recite an

18   order” and when order is required such as “if the language of a claimed step refers to the completed

19   results of the prior step.” Kaneka Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d 1298, 1306

20   (Fed. Cir. 2015). While claims that do not “explicitly recite or implicitly require” ordering should

21   not be construed as such, Koninklijke Philips N.V. v. Zoll Med. Corp., 656 F. App’x 504, 514 (Fed.

22   Cir. 2016), ordering is required where “the sequential nature of the claim steps is apparent from the

23   plain meaning of the claim language and nothing in the written description suggests otherwise.”

24   Mantech Envtl. Corp. v. Hudson Envtl. Servs., Inc., 152 F.3d 1368, 1376 (Fed. Cir. 1998).

25
     10
       Fluidigm relies on one of these unclaimed embodiments in attempting to argue “atomization may
26   not be necessary, so that the term may or may not encompass vaporization followed by ionization
     directly.” However, this quote refers to optical emission spectrometry not mass spectrometry.
27   Dkt. 162-2 at 3:11-15 (“Thus, for example, ‘vaporize, atomize and ionize’ should be understood to
     mean vaporize, atomize and ionize (for mass spectrometry) or excite (either or both atoms and ions)
28   for OES.”). If anything, this disclosure confirms that the patentee deliberately chose each of the
     words vaporize, atomize, and ionize when drafting its claim limitations.
                                                       17
     Case No. 3:19-cv-05639-WHA                                 DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                     MOTION FOR SUMMARY JUDGMENT
          Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 23 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1           A PHOSITA reading the claim would have understood that “vaporization, atomization, and

 2   ionization” requires those steps to be carried out in that sequence. Ex. 9 (Winograd CC Decl.),

 3   ¶¶ 154-65. This particular phrasing is commonly used in systems, such as those described in the

 4   patent, where an injected sample is “vaporized” then “atomized” and finally “ionized” as it moves

 5   through the system. Id. As explained above, the specification explains that, in the ICP system of the

 6   preferred embodiment and all twelve examples, “the sample is promptly vaporized, atomized and

 7   ionized as it flows through the plasma.” (Dkt. 162-2 at 13:31–32); see also id. at Abstract (“Particles

 8   or element tags associated with particles can be vaporized, atomized, and ionized . . . .”); 4:5-6 (“a

 9   device to vaporize, atomize and ionize the particles”).11

10           Despite this, Fluidigm’s proposed claim construction would permit all steps to occur

11   simultaneously. There are multiple problems with this. First, none of the disclosed embodiments or

12   examples contemplates simultaneous “vaporization, atomization and ionization.” Ex. 9 (Winograd

13   CC Decl.), ¶¶ 160-65. Second, once a sample is reduced to individual atoms, there is nothing to

14   vaporize. Id. Third, even under Fluidigm’s theory, ionization occurs separately and subsequently to

15   the atomizing in a glow discharge device. Mot. 12-13. A PHOSITA would have understood that to

16   the extent it was possible to use a glow discharge device with the sequential introduction of single

17   cells (as claimed), those techniques required a separate and heat-based vaporization step. Ex. 4

18   (Hieftje) at 149:18-151:10 (testifying that one would have to combine a glow discharge with a flow

19   cytometer device); Ex. 9 (Winograd CC Decl.), ¶¶ 176-85.

20                         c)      A PHOSITA Would Understand “Vaporiz[ing/e]” To Define A
                                   Specific Process That Uses Heat
21

22           Specifically as to the first “vaporize” step, a PHOSITA would have understood that, in the

23   context of these claims and patents, the term requires the heat-based transition of a bulk sample

24   from a solid or liquid to a gas. The specification provides four examples of what may be used to

25   vaporize, atomize, and ionize the sample: “graphite furnace, glow discharge and capacitively

26   coupled plasma,” and where “Inductively Coupled Plasma Mass Spectrometry (ICP-MS) is a
     11
27     Even in the unclaimed embodiment of OES where “atomization may not be necessary,” the overall
     sequence is nevertheless maintained. Dkt. 162-2 at 3:11-15 (“Thus, for example, ‘vaporize, atomize
28   and ionize’ should be understood to mean vaporize, atomize and ionize (for mass spectrometry) or
     excite (either or both atoms and ions) for OES.”); Ex. 9 (Winograd CC Decl.), ¶ 142.
                                                       18
     Case No. 3:19-cv-05639-WHA                                  DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                      MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 24 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   preferred means.” Dkt. 162-2 at 13:2–6; 13:12–13. Each of these includes or implicates the use of

 2   thermal heat to vaporize the sample. Ex. 9 (Winograd CC Decl.), ¶¶ 166-71; 176-85.

 3          Unable to find support for its construction in the intrinsic or extrinsic evidence, Fluidigm

 4   states that Dr. Winograd “admitted, POSITA routinely describe the SIMS method used by MIBI as

 5   “vaporizing” elemental tags. Mot. 11. Not so. Fluidigm’s first two cites, 178:16-24 and 181:4-10,

 6   relate to “evaporation/atomization” and not vaporization. And the remaining cites relate to the use

 7   of “vaporization” on its own and not in the context of the claim term vaporization, atomization, and

 8   ionization. Ex. 5 (Winograd) at 334:2-16. As Dr. Winograd testified:

 9                 And so I’m – I’m maybe perhaps overly sensitive about referring -- you
                   know, giving any kind of thermal connotation to the desorption process
10                 because our work has -- has shown time and time again that it’s not a
                   thermal process. It’s not vaporization. It’s sputtering. And when people
11
                   try to put the word “vaporization” on sputtering, which you have correctly
12                 shown they do, and good people do, I disagree with it.

13   Dkt. 161-5 at 191:14-24. Even more notable, Fluidigm cites to Dr. Winograd’s own article as

14   evidence that PHOSITAs referred to SIMS as vaporizing but omits Dr. Winograd’s testimony in

15   which he makes clear Fluidigm’s reading of his paper is incorrect:

16                 Q. I guess I’m just – I’m trying to understand a way to read it other than if
                   “this approach” refers to SIMS, then SIMS offers a complementary mass
17                 spectrometric method for vaporizing and ionizing nonvolatile and thermally
                   unstable compounds. I’m having a hard time understanding, Dr. Winograd,
18                 how else to read this sentence?
19                 A. It says “complementary,” sir. Not “the same.” It’s totally different
                   mechanism. I mean, I’ve got 500 papers that discuss the fact that the
20                 mechanism is different. And if you parse that sentence the way I just did,
21                 it’s perfectly consistent. So I’m not sure why you’re attacking one parse of
                   one sentence out of 500 publications, which is -- which is ambiguous or
22                 which could be interpreted to be ambiguous.

23   Id. at 158:19-159:16; see also id. at 157:25-158:18 (“I would parse it totally differently”).

24          Ultimately, whatever lay or non-specific meaning Fluidigm seeks to ascribe to “vaporize,”

25   the law requires that this term be read in the context of the patent and the limitation in which it is

26   found. The context provided here is two-fold. First, the specification provides four separate, heat-

27   based examples (and no non-heat-based examples) for vaporization. Second, “vaporize” does not

28   sit alone in the claim, but is recited along with steps to “atomize” and “ionize.” These three steps
                                                       19
     Case No. 3:19-cv-05639-WHA                                DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                    MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 25 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   together exclude non-heat routes to ionize particles. Ex. 9 (Winograd CC Decl.), ¶ 166-75. As such,

 2   the claim do not cover any route from a sample to ions as Fluidigm’s construction implies.

 3                         d)     Fluidigm’s Reliance on Glow Discharge Is Unpersuasive

 4          Perhaps recognizing that the language of its claims and the specification expose one of the

 5   fundamental defects in its infringement case, Fluidigm’s motion attempts to broaden the scope of

 6   the claims by (1) (correctly) noting that that the specification lists a “glow discharge device” as a

 7   means to vaporize, atomize, and ionize, but (2) (incorrectly) assuming that all glow discharge

 8   devices operate without the use of heat, and then (3) (incorrectly) implying that the patents’

 9   references to “glow discharge” must mean that “vaporize” does not require heat.

10          This argument flies in the face of its expert’s own testimony. Dr. Hieftje testified that glow

11   discharge has never been used in this way for single cell analysis. Ex. 4 (Hieftje) at 149:18-150:23;

12   153:16-23. Instead, the only way a glow discharge device could be used to achieve the claimed

13   function would be if it were combined with a sample introduction device. Id. at 149:8-10. This is

14   consistent with the intrinsic record, which includes a patent publication cited by the PTO during

15   prosecution of a patent in the same family, U.S. Patent Pub. 2002/0003210. This reference describes

16   the difficulties in applying glow discharge devices to particle systems and overcomes this problem

17   by combining a heated chamber with a glow discharge device. Ex. 10 (U.S. 2002/0003210

18   (Marcus)) at [0035]. As another example, the Bogaerts reference on which Fluidigm and Dr. Kelly

19   rely, identifies multiple glow discharge devices that rely on with thermal processes such as laser

20   ablation and a “graphite furnace” to liberate particles from a sample. Ex. 9 (Winograd CC Decl.),

21   ¶ 183. In other words, the references to glow discharge devices are fully in line with the requirement

22   of vaporizing, atomizing and ionizing, just as IONpath proposes.

23                         2. Fluidigm Presents No Evidence that MIBIscope “Vaporizes, Atomizes,
                              and Ionizes” Under IONpath’s Proposed Construction
24

25          Fluidigm’s brief does not argue that IONpath’s MIBIscope infringes under IONpath’s
26   proposed claim construction. Mot. 8-13 (failing to provide infringement analysis under IONpath’s
27   claim construction). This is unsurprising as the scientific consensus on SIMS is that atomic species
28   are emitted directly from the point of primary ion impact. Ex. 6 (Winograd NI Rpt.), ¶ 158. In other
                                                      20
     Case No. 3:19-cv-05639-WHA                               DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                   MOTION FOR SUMMARY JUDGMENT
          Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 26 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   words, that there is no vaporization, and that atomization and ionization occur at the same moment

 2   in time and not separately let alone in order. Id., ¶¶ 156-62. If the Court agrees with IONpath’s

 3   construction, or any subpart discussed above, it must deny Fluidigm’s motion.

 4                         3. Fluidigm Presents No Competent Evidence that MIBIscope “Vaporizes,
                              Atomizes, and Ionizes” Under Fluidigm’s Proposed Construction
 5

 6           Fluidigm has also not borne its burden under its own proposed claim construction. Fluidigm

 7   fails to establish that IONpath’s instrument practices the limitation of the claims—i.e., that it is the

 8   “elemental tags from a single first[/second] cell” (’386 patent) or “elemental tags from a

 9   single[/second] first cell” that must be vaporized, atomized and ionized. Even applying its own

10   proposed construction, Fluidigm does not establish that there is no genuine dispute of material fact

11   for those same reasons discussed above in Sections IV.A.3 and IV.B.3. Moreover, Fluidigm’s

12   citation to Stanford’s U.S. Patent No. 9,312,111,12 which is licensed by IONpath and marked on the

13   MIBIscope, is also unavailing. The language cited is from the specification and not the claims. See
14   Frolow v. Wilson Sporting Goods Co., 710 F.3d 1303, 1310 (Fed. Cir. 2013) (“Placing a patent
15   number on a product is an admission by the marking party that the marked product falls within the
16   scope of the patent claims.”). As such, the patent is simply not probative of infringement. But even
17   if it were, it would raise only a triable issue of fact. Id. (holding that evidence of marking is an
18   extrajudicial admission that may be countered like any other piece of evidence).
19   V.      THERE IS NO BASIS FOR SUMMARY JUDGMENT OF NO INVALIDITY
20           Throughout this case, Fluidigm has sought to stretch the asserted patents to capture multiple
21   disparate technologies not claimed, described, or even known to the named inventors at the time of
22   the claimed invention. After seeking to broaden the claims, Fluidigm cannot seriously question the
23   robust invalidity challenges IONpath has advanced. Indeed, while Fluidigm argues that IONpath
24
     12
        Notably, the ’111 patent uses the terms ionize or irradiation elsewhere in the patent to describe
25   SIMS. Dkt. 162-5 at 1:42-46, 1:60-62, 3:7-11, 3:16-19, 7:1-3. And earlier patents in the same family
     use the phrase vaporize, atomize, and ionize only in connection with an inductively coupled plasma
26   (“ICP”) device and not SIMS. Ex. 11 (U.S. Pat. Pub. 2012/0077714), ¶ 0048 (“In particular
     embodiments, after being separated from the particle, the cleaved mass tags are vaporized, atomized,
27   and ionized by plasma (e.g. inductively coupled plasma) to produce ions that are subsequently
     analyzed by a mass spectrometer. . .”); Ex. 12 (U.S. Patent No. 8,679,858) at 13:52-55 (“In particular
28   embodiments the mass dots are vaporized, atomized and ionized by plasma (e.g., inductively
     coupled plasma) to produce ions that are subsequently analyzed by a mass spectrometer”).
                                                       21
     Case No. 3:19-cv-05639-WHA                                 DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                     MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 27 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   has ‘thrown the kitchen sink’ at invalidity, IONpath’s invalidity case is the natural and direct

 2   consequence of Fluidigm’s effort to broaden the claims to cover laser ablation (which it disavowed

 3   during prosecution and which the named inventors admit they did not know how to use to practice

 4   as of the priority date), glow discharge (which the named inventors never knew how to use to

 5   practice the claimed invention and which to this day cannot work to analyze single cells), and SIMS

 6   (which the named inventors did not—and still do not know—how to use to practice the asserted

 7   claims). Not only are these technologies not described or enabled, but under Fluidigm’s view of its

 8   own patents’ scope, prior art in all of these fields is now directly relevant to the invalidity analysis.

 9                 A.      Fluidigm Has Not Proven That There Are No Genuine Issues of Material
                           Fact Related to Obviousness
10

11          Fluidigm’s motion for summary judgment of no obviousness is dead on arrival because

12   Fluidigm does not actually engage with IONpath’s obviousness case. Rather than addressing the

13   combinations of prior art which IONpath has set forth in its contentions and that IONpath’s expert

14   has opined upon at length, Fluidigm addresses each reference individually to allege purported

15   shortcomings that at best might oppose a § 102 anticipation argument. Mot. 21-23.

16          On the relevant question—obviousness—Fluidigm only superficially contends that there is

17   no genuine dispute of material fact related to motivations to combine. In fact, Dr. Winograd opined

18   at length as to how and why Fluidigm’s patents are invalid as obvious, including why a PHOSITA

19   would have been motivated to combine the particular references he analyzed. See Ex. 13 (Winograd

20   Inv. Rpt.), ¶¶ 187-201 (Baranov441 in view of Nomizu2002); Id., ¶¶ 270-83 (Baranov441 in view

21   of Colliver1997); Id., ¶¶ 338-50 (Baranov441 in view of Hindie1992); Id., ¶¶ 408-24 (Baranov441

22   in view of Kindness2003 and Torchilin2000); Id., ¶¶ 485-99 (Colliver1997 in view of

23   Torchilin2000); Id., ¶¶ 545-52 (Colliver1997 in view of Lauffer835); Id., ¶¶ 602-12 (Nomizu2002

24   in view of Torchlin2000); Id., ¶¶ 662-67 (Kindness2003 in view of Torchilin2000); Ex. 14

25   (Winograd Supp. Inv. Rpt.), ¶¶ 51-55 (Baranov441 in view of Nomizu2002 and King1990).

26   Fluidigm does not even cite, let alone confront, this evidence. That alone dooms its motion.

27          But Fluidigm’s refusal to engage with IONpath’s combinations is especially remarkable

28   given the combinations’ strengths. Taking just one example, Dr. Winograd identified the
                                                        22
     Case No. 3:19-cv-05639-WHA                                 DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                     MOTION FOR SUMMARY JUDGMENT
          Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 28 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   combination of Baranov441 (the laser ablation reference Fluidigm disavowed during prosecution

 2   but now seeks to recapture) with “Determination of Zinc in Individual Airborne Particles” by

 3   Nomizu (referred to as “Nomizu2002”). To start, Fluidigm’s expert Dr. Hieftje admits that

 4   Baranov441 alone satisfies all of the limitations of the claims:

 5           [Q.] In the Baranov ’441 application, if you were to use the laser ablation that the
             Baranov ’441 with a very large cell that you were describing, an enormous cell, in that
 6           circumstance it would allow for analysis of the single cell; correct?
             A. Yes.
 7
             [Q.] And Baranov ’441 disclosed metal tagging of -- of antibodies; correct?
 8           A. Yes.
 9   Ex. 4 (Hieftje) 325:10-20; id. at 320:9-14 (admitting the claims do not limit the size of the cell). But

10   even if Baranov441 did not perform sequential single cell analysis as claimed, Dr. Winograd opines

11   that a PHOSITA would be motivated to combine the teachings of Baranov441 with the single

12   particle analysis taught in Nomizu2002. Ex. 13 (Winograd Inv. Rpt.), ¶¶ 188-202. In fact, Dr. Hieftje

13   testified that based on his personal knowledge, the Nomizu lab was interested “in the determination

14   of material in individual particles,” and further that “cells are to [Dr. Nomizu] basically just another

15   kind of particle.” Ex. 4 (Hieftje) at 322:9-20. Moreover, Dr. Winograd opined that a PHOSITA

16   would be motivated to combine the references because substituting Baranov441’s laser ablation

17   technique with Nomizu2002’s “particle analyzer” would have been “a simple substitution and yield

18   predictable results.” Ex. 13 (Winograd Inv. Rpt.), ¶ 192; see also id., ¶¶ 187-201.13 The evidence

19   supporting this combination, and the others on which Dr. Winograd opined, not only preclude
20   judgment of no obviousness but also confirm that, if this case proceeds past showdown summary
21
     13
22      Fluidigm’s single sentence argument that secondary considerations of non-obviousness apply
     must be rejected. For secondary indicia of non-obviousness to have probative weight, the patentee
23   must prove that there is a nexus between merits of the claimed invention and the secondary
     considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 306 n.42 (Fed.
24   Cir. 1985). Fluidigm bears the initial production burden for secondary indicia and their nexus to the
     asserted patents, but has utterly failed to meet that burden. Prometheus Labs., Inc. v. Roxane Labs.,
25   Inc., 805 F.3d 1092, 1101-02 (Fed. Cir. 2015). Indeed, Dr. Hieftje did not even conduct an analysis
     of nexus. Ex. 4 (Hieftje) at 219:23-220:17, 226:20-227:2; see also id. at 200:23-201:12 (admitting
26   that he did not compare the asserted claims with any other mass cytometry patent to determine their
     relative contribution). Furthermore, IONpath moved during the deposition, and moves here again,
27   to strike Fluidigm’s Ex. F (Hieftje Depo.) at 421:5-24 regarding the nexus between alleged industry
     praise and the asserted claims because the Fluidigm improperly elicited testimony from Dr. Hieftje
28   on redirect that is far outside the scope of his expert report. Compare Ex. 4 (Hieftje) at 421:5-422:1
     with Ex. 15 (Hieftje Inv. Rpt.) ¶ 305.
                                                       23
     Case No. 3:19-cv-05639-WHA                                 DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                     MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 29 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   judgment, IONpath will have a compelling invalidity presentation at trial.

 2                 B.      Fluidigm Has Not Proven that There Are No Genuine Issues of Material
                           Fact Related Enablement and Written Description
 3

 4          Although this case presents unusually serious Section 112 defects, Fluidigm attempts to

 5   dismiss IONpath’s written description and enablement arguments in just a few lines. And those lines

 6   are as superficial as the disclosure on which Fluidigm relies. To that end, Fluidigm merges its

 7   argument that there is both written description and enablement analysis and namely makes three

 8   arguments: (1) the patent’s disclosure of glow discharge which employs the same sputtering

 9   technique as SIMS provides both written description and enablement for glow discharge and SIMS;

10   (2) because a “POSITA would know how to make and employ SIMS-based systems” the patent is

11   enabled; (3) because Baranov441 is incorporated by reference, the patent has both written

12   description and enablement support for laser ablation. Mot. 24-25. Each is meritless.

13          First, Fluidigm’s argument that glow discharge discloses a “sputtering technique” and thus

14   provides written description and enablement support for both glow discharge and SIMS is

15   inconsistent with both Fluidigm’s expert and named inventor’s testimony. In fact, Dr. Hieftje admits

16   he is not aware of any instance in which someone has used glow discharge to analyze single cells

17   sequentially. See Ex. 4 (Hieftje) at 149:18-150:5 (“I cannot come up with an example that either has

18   been published or that I’ve seen in someone’s laboratory in which they have done that.”). And Dr.

19   Tanner admitted that at no time did any of the inventors attempt to conduct single-cell analysis using

20   a glow discharge device. Ex. 1 (Tanner) at 127:23-128:4 (admitting that he was needed to implement

21   the claimed techniques with a glow discharge device). Moreover, Dr. Winograd testified that while

22   it may be possible to analyze a single cell, it was not possible to sputter cells sequentially as claimed

23   because “there is no lateral resolution to speak of.” Dkt. 161-5 at 320:7-321:12; see also Ex. 14

24   (Winograd Supp. Inv. Rpt.), ¶¶ 126-131, 178, 187-91 (glow discharge is not described or enabled).

25          Likewise, if the passing mentions of “glow discharge” in the specification could not enable

26   the claims for glow discharge, they certainly cannot have enabled or disclosed to a person of skill

27   that the named inventors were in possession of a different embodiment (SIMS) just because

28   Fluidigm (wrongly) contends it is similar. And notably the named inventors had never used SIMS.
                                                        24
     Case No. 3:19-cv-05639-WHA                                 DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                     MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 30 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   Ex. 2 (Fluidigm RFA Resp.) at Nos. 268, 269, 270. All of which is consistent with Dr. Winograd’s

 2   detailed analysis and conclusion that the specification provides no guidance as to the

 3   implementation of a system that would rely SIMS. See Ex. 13 (Winograd Inv. Rpt.), ¶¶ 767, 771,

 4   772-80 (experimentation far from routine).

 5          Second, Dr. Winograd’s does not provide mere “conclusory allegations” on excessive

 6   experimentation, but provides fourteen detailed pages of analysis. See e.g. id., ¶¶ 765-767, 771, 772-

 7   80 (experimentation far from routine), 791-98 (underlying technology not mature). Fluidigm’s

 8   citation to Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1331, 1339 (Fed. Cir. 2013), makes this

 9   very point. There, the expert provided only a single sentence of analysis, not fourteen pages.

10         Third, Fluidigm continues to talk out of both sides of its mouth regarding the laser ablation

11   disclosures of Baranov441. Despite Fluidigm’s reliance on Baranov441 for § 112 support, Fluidigm

12   has simultaneously argued that Baranov441’s laser ablation disclosure does not render the patents-

13   in-suit obvious when combined with patents that teach analysis of single cells such as Nomizu441

14   (using ICP). Mot. 21-24. Fluidigm cannot have it both ways. In any case, the named inventors admit

15   that as of the priority date they did not know of anyone that was doing laser ablation at the required

16   resolution and that they would spend from at least 2007 to 2014 to develop a laser ablation system

17   that had sufficient resolution for single cell detection and analysis. Ex. 1 (Tanner) at 154:3-155:25;

18   Ex. 14 (Winograd Supp. Inv. Rpt.) ¶¶ 114-25 (no written description support for laser ablation);

19   ¶¶ 141-58 (excessive experimentation to enable laser ablation).

20          Most tellingly, and remarkably, Fluidigm concludes its motion by stating that “[r]egardless

21   of what suitable device(s) is used for vaporization, atomization and ionization, the patents enable

22   detection of the elemental composition of transient signals from single cells.” Mot. 25. The very

23   idea that their patent could be so broad as to cover any “suitable device,” and not only those that

24   were properly disclosed as required under § 112, violates the “carefully crafted bargain” of patent

25   law. Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 63 (1998). “The purpose of this provision is to ensure

26   that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the

27   inventor’s contribution to the field of art as described in the patent specification.” Reiffin v.

28   Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000).
                                                       25
     Case No. 3:19-cv-05639-WHA                                DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                    MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 31 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1   Dated: December 10, 2020                  WILMER CUTLER PICKERING, HALE
                                               AND DORR LLP
 2

 3                                             By:    /s/ Taylor Gooch
                                                     SONAL N. MEHTA
 4                                                   OMAR A. KHAN
                                                     JOSEPH TAYLOR GOOCH
 5                                                   JOSHUA D. FURMAN
                                               Attorneys for Defendant IONpath, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          26
     Case No. 3:19-cv-05639-WHA                      DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                          MOTION FOR SUMMARY JUDGMENT
       Case 3:19-cv-05639-WHA Document 178 Filed 12/10/20 Page 32 of 32
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on December 10, 2020, a true and correct copy of the above and

 3   foregoing Document has been served by electronic mail upon all counsel of record.

 4   Dated: December 10, 2020                            By:    /s/ Taylor Gooch
                                                                 Joseph Taylor Gooch
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    27
     Case No. 3:19-cv-05639-WHA                                DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                                                                    MOTION FOR SUMMARY JUDGMENT
